 

Exhibit 10.3

PLEDGE AGREEMENT

 

THIS Pledge Agreement, is dated as of June 22, 2018, by and between RUNWAY
GROWTH CREDIT FUND INC., a Maryland corporation (the “Pledgor”), and CIBC BANK
USA (the “Bank”).

 

RECITALS:

 

A.          Reference is hereby made to (i) that certain Demand Loan Agreement
dated as of the date hereof, by and among the Pledgor, any other entity which
becomes a party thereto pursuant to Section 22 thereof as a Borrower Party, and
the Bank (as amended, restated, modified or supplemented from time to time, the
“Demand Loan Agreement”), and (ii) that certain Revolving Loan Agreement dated
as of the date hereof, by and among the Pledgor, any other entity which becomes
a party thereto pursuant to Section 22 thereof as a Borrower Party, and the Bank
(as amended, restated, modified or supplemented from time to time, the
“Revolving Loan Agreement”, and together with the Demand Loan Agreement,
individually and collectively, the “Loan Agreement”).

 

B.          The Pledgor will derive substantial direct and indirect benefit from
the making of Loans by the Bank to the applicable Borrower Party under the Loan
Agreement.

 

C.          To secure the Pledgor’s obligations to the Bank under the Loan
Agreement and under all other Loan Documents, the Bank is requiring that the
Pledgor execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, it is agreed as follows:

 

1.          Definitions. Capitalized terms used and not defined herein shall
have the meanings set forth in the Demand Loan Agreement or the Revolving Loan
Agreement, as applicable, or as set forth in the UCC. The following shall have
(unless otherwise provided elsewhere in this Agreement) the following respective
meanings (such meanings being equally applicable to both the singular and plural
form of the terms defined):

 

“Agreement”: this Pledge Agreement, including all amendments, modifications and
supplements and any exhibits or schedules to any of the foregoing, and shall
refer to this Agreement as the same may be in effect at the time such reference
becomes operative.

 

“Capital Call”: means a request/demand for a Capital Contribution.

 

“Loan Documents” means (i) the Loan Documents under and as defined in the Demand
Loan Agreement, and (ii) the Loan Documents under and as defined in the
Revolving Loan Agreement.

 

“Pledged Collateral” shall have the meaning given such term in Section 2 hereof.

 

 

 

 

“Secured Obligations”: means (i) all of the Obligations of the Pledgor and the
other Borrower Parties under and as defined in the Demand Loan Agreement, (ii)
all of the Obligations of the Pledgor and the other Borrower Parties under and
as defined in the Revolving Loan Agreement, and (iii) all of the other
indebtedness, obligations and liabilities of the Pledgor and the other Borrower
Parties under each and every Loan Document.

 

“Termination Date”: the date after the date on which all Secured Obligations
(other than contingent indemnification obligations) are satisfied in full.

 

2.          Pledge. By this Agreement and as security for the payment and
performance of the Secured Obligations owed by it, the Pledgor hereby
collaterally pledges to the Bank, assigns by way of security to the Bank and
grants to the Bank a security interest in all of the following, whether now
existing or hereafter arising (the “Pledged Collateral”):

 

(a)          all right, title and interest of the Pledgor: (i) in and to the
Capital Commitments and unfunded Capital Commitments of the Investors, and (ii)
under the Operative Documents, the Subscription Agreements and the Side Letters
in respect of the Capital Commitments and unfunded Capital Commitments of the
Investors, and all of the rights, powers and privileges it may have thereunder:
(x) to call, request or make demand upon any Investor for all or any portion of
any contributions or funds subject to an unfunded Capital Commitment under the
Operative Documents, the Subscription Agreements, or otherwise, (y) to collect
and control any contributions or funds subject to, or paid or delivered in
fulfillment of, an unfunded Capital Commitment, including the right to apply
such funds against any of the Secured Obligations, and (z) to take any and all
actions necessary or desirable to collect contributions or funds subject to such
unfunded Capital Commitments that may be available under the Operative
Documents, the Subscription Agreements or at law or equity, including without
limitation the right to bring enforcement or collection actions against any
Investor or other party that may be liable therefor;

 

(b)          all of the Pledgor’s rights, remedies, powers and authorities under
the Operative Documents and Subscription Agreements to issue and deliver Capital
Call Notices, and all collection and enforcement rights with respect to the
Capital Call Notices;

 

(c)          all of the Pledgor’s claims and causes of action arising under or
otherwise relating to the Operative Documents or Subscription Agreements in
respect of the Capital Commitments and unfunded Capital Commitments, whether now
accrued or hereafter accruing;

 

(d)          the Controlled Bank Account (including the money, funds and other
property deposited therein);

 

(e)          all books and records pertaining to any of the foregoing
(regardless of the medium of recording or storage), together with all of the
Pledgor’s right, title and interest in and to all computer software required to
utilize, create, maintain and process any such records or data on electronic
media in connection with and pertaining to any of the foregoing; and

 

Pledge Agreement

 

  

(f)          all Proceeds (whether Cash Proceeds or Noncash Proceeds) of the
foregoing property.

 

3.           Security for Obligations. This Agreement secures, and the Pledged
Collateral of the Pledgor is security for, the payment in full when due, whether
by acceleration or otherwise, and performance of, the Secured Obligations.

 

4.           Transfer of Proceeds of Capital Call. All proceeds received by the
Pledgor from any Investor pursuant to a Capital Call Notice issued after the
date hereof shall be deposited directly into the Controlled Bank Account until
disbursed by the Pledgor. Any and all amounts deposited into the Controlled Bank
Account (together with all interest earned on amounts in such bank account)
shall, at the option of the Bank in its sole discretion, be held by the Bank as
collateral security for the payment of any or all of the Secured Obligations or
applied by the Bank to repayment in full or in part of any or all of the Secured
Obligations. The Pledgor hereby agrees to take all such action and to duly
execute, acknowledge and deliver any and all documents, agreements or
instruments as the Bank may deem necessary or desirable in order to effectuate
the provisions of this Section 4.

 

5.           Representations and Warranties. The Pledgor represents and warrants
to the Bank, as of the date hereof and as of the date of the funding of any
Loans under the Loan Agreement (after giving effect to such Loans) that:

 

(a)          The Pledgor has rights in the Pledged Collateral with respect to
which it has purported to grant a security interest hereunder and has full power
and authority to grant to the Bank the security interest in such collateral
pursuant hereto.

 

(b)          The Pledgor is an entity organized under the laws of the
jurisdiction set forth opposite the Pledgor’s name on Exhibit A hereto. The
Pledgor’s mailing address and the location of its place of business (if it has
only one) or its chief executive office (if it has more than one place of
business), is disclosed on Exhibit A. As of the date hereof, the Pledgor has no
other places of business except those set forth on Exhibit A.

 

(c)          No financing statement describing all or any portion of the Pledged
Collateral which has not lapsed or been terminated naming the Pledgor as debtor
has been filed in any jurisdiction except for the financing statements, if any,
naming the Bank as the secured party as provided in subsection (a) of Section 6
hereof.

 

(d)          If the Pledgor is a registered organization (as defined in the
UCC), such person’s organization number (if any) is set forth opposite each such
person’s name on Exhibit A hereto.

 

(e)          No consent, approval, authorization or other order of any Person
(other than such consents, approvals, authorizations and orders which have been
obtained prior to the date hereof), and no consent, authorization, approval, or
other action by, and no notice to or filing with, any governmental authority or
regulatory body is required either (i) for the assignment by the Pledgor of the
Pledged Collateral pursuant to this Agreement, (ii) for the execution, delivery
or performance of this Agreement by the Pledgor or (iii) for the exercise by the
Bank of the rights provided for in this Agreement or the remedies in respect of
the Pledged Collateral of the Pledgor pursuant to this Agreement.

 

Pledge Agreement

 

  

(f)          The pledge and assignment of the Pledged Collateral pursuant to
this Agreement creates a valid security interest in the Pledged Collateral and,
upon the timely filing of a financing statement with the Secretary of State of
Maryland pursuant to the requirements of the Uniform Commercial Code as adopted
in the State of Maryland, such security interest shall be a first-priority
perfected security interest in the Pledged Collateral securing the payment of
the Secured Obligations (to the extent perfection can be achieved by such
filing), subject only to Permitted Liens.

 

(g)          The Pledgor has the sole and exclusive right to make Capital Calls
in accordance with the terms of the applicable Subscription Agreement, and the
Pledgor has the right and the power to make Capital Calls on the Capital
Commitments of the Investors as contemplated by the applicable Subscription
Agreement and the Loan Agreement, and the proceeds of any such Capital Calls
made by the Pledgor may be used to repay any Loans pursuant to the terms of the
Loan Agreement.

 

(h)          The obligations of the Investors to fund their respective Capital
Commitments have not been terminated, and each Investor is obligated to fund
that portion of its Capital Commitment required by any Capital Call Notices
issued in accordance with the applicable Subscription Agreement.

 

(i)          Unless the Bank has been notified in writing pursuant to Section
6(g) hereof or pursuant to the terms and provisions of the Loan Agreement, the
Pledgor knows of no reason why any Investor otherwise required to fund all or
any portion of its Capital Commitment pursuant to the terms of any Capital Call
Notice would fail to fund such Capital Commitment or why any Investor would be
excused from participation in the Pledgor.

 

(j)          The Pledgor has the sole and exclusive right to enforce the
obligation of the Investors to make Capital Contributions, and such rights of
enforcement may be collaterally assigned hereunder to the Bank without the
consent of, or notice to, any other party.

 

(k)          The Pledged Collateral is not subject to any lien, mortgage,
pledge, charge, security interest or other encumbrance of any kind or nature,
other than Liens in favor of the Bank and Permitted Liens.

 

6.            Covenants. The Pledgor covenants and agrees that until the
Termination Date:

 

(a)          The Pledgor hereby authorizes the Bank to file, and if requested
will, at its sole expense, promptly authorize or execute, as applicable, and
deliver to the Bank, all financing statements and other documents and take such
other actions as may from time to time be requested by the Bank in order to
maintain a first-priority perfected security interest in and, if applicable,
Control (as established under the UCC) of, the Pledged Collateral, subject only
to Permitted Liens.

 

Pledge Agreement

 

  

(b)          The Pledgor will: (i) not change its state of organization; (ii)
not maintain its place of business (if it has only one) or its chief executive
office (if it has more than one place of business) at a location other than a
location specified on Exhibit A; and (iii) not change its name or taxpayer
identification number or change its mailing address; unless, in each instance,
the Pledgor shall have given the Bank not less than fifteen (15) days’ prior
written notice of such event or occurrence and either (x) such event or
occurrence will not adversely affect the validity, perfection or priority of the
Bank’s security interest in the Pledged Collateral, or (y) the Pledgor has taken
such steps as are necessary or advisable to properly maintain the validity,
perfection and priority of the Bank’s security interest in the Pledged
Collateral.

 

(c)          The Pledgor will not sign or authorize the signing on its behalf or
the filing of any financing statement naming it as debtor covering all or any
portion of the Pledged Collateral, except as contemplated by this Agreement.

 

(d)          With respect to each Capital Call, the Pledgor will collect and
enforce, at the Pledgor’s sole expense, all material amounts due from the
Investors in respect of such Capital Calls.

 

(e)          The Pledgor will defend the title to the Pledged Collateral and the
liens of the Bank thereon against the claim of any Person materially adverse to
the Bank and will maintain and preserve such liens until the Termination Date,
and will not sell or otherwise dispose of the Pledged Collateral or create,
incur or suffer to be created or incurred or permit to exist any lien, mortgage,
pledge, charge, security interest or other encumbrance of any kind or nature
upon any such Pledged Collateral, other than Liens in favor of the Bank.

 

(f)          The Pledgor will not extend the due date for receipt of Capital
Contributions required to be made by the Investors pursuant to any Capital Call.
The Pledgor shall not: (i) cancel or reduce, or consent to the cancellation or
reduction of, the Capital Commitment of any Investor under the applicable
Subscription Agreement or (ii) excuse any Investor from making any Capital
Contribution unless in each case such reduction or cancellation is replaced by
an increased obligation in like amount on the part of another Investor.

 

(g)          The Pledgor will promptly notify the Bank if the Pledgor learns of
any reason why any Investor would fail to fund, on or prior to the due date, its
Capital Commitment in respect of any Capital Call.

 

7.            Defaults and Remedies.

 

(a)          Without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived by the Pledgor, the Bank may at any time and
from time to time exercise, in addition to all other rights and remedies granted
in this Agreement, in any other Loan Document, and in any other instrument or
agreement securing, evidencing or relating to the Secured Obligations, as a
secured party under the UCC or as otherwise provided in law or in equity, the
following rights and remedies (any of which may, at the option of the Bank, be
exercised in the name and on behalf of the Pledgor) in each case (i) twenty (20)
Business Days following any demand for payment under the Demand Loan Agreement
that is not honored, (ii) immediately upon the occurrence of the Maturity Date
under the Demand Loan Agreement or the Revolving Loan Agreement and the failure
by the Pledgor to repay in full all outstanding Secured Obligations on the
Maturity Date, and (iii) immediately during the existence and continuance of an
Event of Default under the Demand Loan Agreement or the Revolving Loan
Agreement:

 

Pledge Agreement

 

  

(1)         the right to apply any and all Pledged Collateral received by the
Bank pursuant to this Agreement against all or any part of the Secured
Obligations;

 

(2)         the right to instruct and require the Pledgor to notify the
Investors in writing of the grant of a first-priority security interest by the
Pledgor to the Bank in the Capital Commitments and unfunded Capital Commitments
under the Subscription Agreements and the Operative Documents and the Pledgor’s
rights, remedies, powers and authorities thereunder, and instruct and require
the Investors to make all remaining Capital Contributions in accordance with the
instructions provided by the Bank;

 

(3)         the right to instruct and require the Pledgor to exercise any and
all of the rights and remedies available to the Pledgor under the Subscription
Agreements and the Operative Documents (including the issuance and enforcement
of Capital Call Notices and the collection of all outstanding Capital Call
Notices);

 

(4)         the right to enforce the payment by the Investors of the Capital
Contributions required to be made pursuant to any Capital Call, in accordance
with the terms of the Subscription Agreements and Operative Documents;

 

(5)         the right to make Capital Calls and issue Capital Calls in an amount
sufficient to repay in full all outstanding Secured Obligations;

 

(6)         the right, in its own name or the name of the Pledgor to notify any
or all parties obligated to the Pledgor with respect to its Capital Contribution
to make all payments due or to become due thereon directly to the Controlled
Bank Account or any other account selected by the Bank;

 

(7)         the right to enforce collection of any of the Pledged Collateral by
suit or otherwise, or make any compromise or settlement with respect to any of
the Pledged Collateral, or surrender, release or exchange all or any part
thereof, or compromise, extend or renew for any period (whether or not longer
than the original period) any indebtedness thereunder;

 

(8)         the right to sell the Pledged Collateral or any part thereof, upon
giving at least ten (10) days’ prior notice to the Pledgor of the time and place
of sale (which notice the Pledgor and the Bank agree is reasonable), for cash or
upon credit or for future delivery, the Pledgor hereby waiving all rights, if
any, of marshalling the Pledged Collateral and any other security for the
Secured Obligations, and at the option and in the sole and absolute discretion
of the Bank, either: (x) at public sale or (y) at private sale, in which event
such notice shall also contain the terms of the proposed sale, and the Pledgor
shall have until the time of such proposed sale in which to redeem the Pledged
Collateral or to procure a purchaser willing, ready and able to purchase the
Pledged Collateral on terms more favorable to the Pledgor, the Bank, and if such
a purchaser is so procured, then the Bank shall sell the Pledged Collateral to
the purchaser so procured;

 

Pledge Agreement

 

  

(9)         the right to bid for and to acquire, unless prohibited by applicable
law, free from any redemption right, the Pledged Collateral, or any part
thereof, and, if the Bank is then the holder of the Secured Obligations or any
participation or other interest therein, in lieu of paying cash therefor, the
Bank may make settlement for the selling price by crediting the net selling
price, if any, after deducting all costs and expenses of every kind, upon the
Secured Obligations, in the order set forth in Section 9 hereof. The Bank upon
so acquiring the Pledged Collateral, or any part thereof, shall be entitled to
hold or otherwise deal with or dispose of the same in any manner not prohibited
by applicable law;

 

(10)        the right to take possession or control of any proceeds and products
of any of the Pledged Collateral;

 

(11)        the right to make an election with respect to the Pledged Collateral
under Section 1111 of the United States Bankruptcy Code or take action under
Section 364 or any other section of the United States Bankruptcy Code; provided,
however, that any such action of the Bank as set forth herein shall not, in any
manner whatsoever, impair or affect the liability of the Pledgor hereunder, nor
prejudice, waive, nor be construed to impair, affect, prejudice or waive the
Bank’s rights and remedies at law, in equity or by statute, nor release,
discharge, nor be construed to release or discharge, the Pledgor, any guarantor
or other Person liable to the Bank for the Secured Obligations; and

 

(12)        the right to enforce any other remedy available to the Bank at law
or in equity and all other rights and remedies of a secured party under the UCC.

 

From time to time the Bank may, but shall not be obligated to, postpone the time
and change the place of any proposed sale of any of the Pledged Collateral for
which notice has been given as provided above if, in the judgment of the Bank,
such postponement or change is necessary or appropriate in order that the
provisions of this Agreement applicable to such sale may be fulfilled or in
order to obtain more favorable conditions under which such sale may take place.

 

(b)          In case of any sale by the Bank of any of the Pledged Collateral on
credit, which may be elected at the option and in the complete discretion of the
Bank, the Pledged Collateral so sold may be retained by the Bank until the
selling price is paid by the purchaser, but the Bank shall not incur any
liability in case of failure of the purchaser to take up and pay for the Pledged
Collateral so sold. In case of any such failure, such Pledged Collateral so sold
may be again similarly sold. After deducting all costs or expenses of every kind
including, without limitation, reasonable out-of-pocket, attorneys’ fees and
legal expenses incurred by the Bank, the Bank shall apply the residue of the
proceeds of any sale or sales, if any, to pay the Secured Obligations in the
order set forth in Section 9 hereof. The excess, if any, shall be paid to the
Pledgor. The Bank shall not incur any liability as a result of the sale of the
Pledged Collateral at any private sale or sales.

 

Pledge Agreement

 

  

(c)          The Bank shall have all rights of set-off and banker’s lien
provided by applicable law and may exercise such rights in accordance with
Section 10 of the Loan Agreement.

 

(d)          All rights, remedies and recourses granted in the Loan Agreement,
the other Loan Documents and any other instrument executed to provide security
for or in connection with the payment and performance of the Secured Obligations
or existing at common law or equity (including specifically those granted by the
UCC), and the right of offset: (i) shall be cumulative and concurrent; (ii) may
be pursued separately, successively or concurrently against the Pledgor and any
other party obligated under the Secured Obligations, or against the Pledged
Collateral, or any of such Pledged Collateral, or any other security for the
Secured Obligations, or any of them, at the sole discretion of the Bank; (iii)
may be exercised as often as occasion therefor shall arise, it being agreed by
the Pledgor that the exercise or failure to exercise any of same shall in no
event be construed as a waiver or release thereof or of any other right, remedy
or recourse; and (iv) are intended to be and shall be, non-exclusive.

 

(e)          Notwithstanding a foreclosure upon any of the Pledged Collateral or
exercise of any other remedy by the Bank: (i) the Pledgor shall not be
subrogated thereby to any rights of the Bank against the Pledged Collateral or
any other security for the Secured Obligations, or the Pledgor or any property
of the Pledgor; (ii) the Pledgor shall not be deemed to be the owner of any
interest in the Secured Obligations; (iii) the Pledgor shall not exercise any
rights or remedies with respect to the Pledgor or the Pledged Collateral or any
other security for the Secured Obligations or any of them or the property of the
Pledgor until the Secured Obligations have been paid (other than contingent
indemnification obligations) to the Bank and are fully performed and discharged.

 

(f)          The Pledgor hereby ratifies and confirms whatever the Bank may do
with respect to the Pledged Collateral in accordance with the terms of this
Agreement, and the other Loan Documents and agrees that the Bank shall not be
liable for any error in judgment or mistakes of fact or law with respect to
actions taken in connection with the Pledged Collateral.

 

8.            Attorney-in-Fact. The Pledgor hereby irrevocably makes,
constitutes and appoints the Bank as its true and lawful proxy and
attorney-in-fact (and agent-in-fact) in its name, place and stead, with full
power of substitution, to, during the existence and continuance of an Event of
Default: (a) take such actions as are permitted in this Agreement or any other
Loan Document, (b) execute such financing statements and other documents and to
do such other acts as the Bank may require to perfect and preserve the Bank’s
security interest in, and to enforce such interests in the Pledged Collateral,
(c) carry out any remedy provided for in this Agreement, including endorsing the
Pledgor’s name to checks, drafts, instruments and other items of payment which
constitute Pledged Collateral, and proceeds of the Pledged Collateral, and (d)
exercise any or all of the Pledgor’s rights in, to, and under the Subscription
Agreements and the Operative Documents, including, without limitation, the
following:

 

Pledge Agreement

 

  

(i)          the right to require from time to time each Investor to fund all or
any portion of its unfunded Capital Commitment by providing a Capital Call
Notice to such Investor;

 

(ii)         the right to issue Capital Call Notices from time to time for up to
100% of the unfunded Capital Commitments of the Investors;

 

(iii)        in the event any Investor fails to fully fund a required Capital
Contribution in accordance with the terms of the applicable Subscription
Agreement, Side Letter or Operative Document within ten (10) Business Days of
the due date set forth in the applicable Capital Call Notice, (x) the right to
deem such Investor a “Defaulting Investor” (as defined in the applicable
Subscription Agreement) and to exercise all rights and remedies afforded to the
Pledgor in respect of a “Defaulting Investor” under the applicable Subscription
Agreement or Operative Document, and (y) the right to pursue all rights and
remedies which the Pledgor may have at law or in equity against such Investor;
and

 

(iv)        all collection and enforcement rights and all claims and causes of
action arising under or otherwise relating to the Subscription Agreements, Side
Letters or Operative Documents, whether now accrued or hereafter accruing.

 

The Pledgor hereby acknowledges that the constitution and appointment of such
proxy and attorney-in-fact are coupled with an interest, are given by way of
security to secure the performance of the obligations of the Pledgor owed
herein, and are irrevocable. The Pledgor hereby ratifies and confirms all that
such attorney-in-fact may do or cause to be done by virtue of any provision of
this Agreement. Notwithstanding anything to the contrary in this Section 8, the
Bank shall not execute any document or endorse any instrument as the proxy or
attorney-in-fact (or agent-in-fact) of the Pledgor unless an Event of Default
has occurred and is continuing.

 

9.            Application of Proceeds. In the event the Bank exercises its right
to apply all or any portion of the proceeds of any Capital Call to the Secured
Obligations, such proceeds shall be applied against the Secured Obligations in
the following order:

 

(a)          FIRST, to payment of all reasonable costs and expenses of the Bank
incurred in connection with the collection and enforcement of the Secured
Obligations or of any security interest granted to the Bank in connection with
any collateral securing the Secured Obligations;

 

(b)          SECOND, to payment of that portion of the Secured Obligations
constituting accrued and unpaid interest and fees;

 

(c)          THIRD, to payment of the principal of the Secured Obligations then
due and unpaid from the Borrower Parties to the Bank; and

 

Pledge Agreement

 

  

(d)          FOURTH, to payment of any Secured Obligations (other than those
listed above).

 

After giving effect to the foregoing, any remaining proceeds shall be promptly
provided to the Pledgor by the Bank.

 

10.          Waiver. No delay on the Bank’s part in exercising any right or
remedy hereunder, and no notice or demand which may be given to or made upon the
Pledgor by the Bank with respect to any right or remedy hereunder, shall
constitute a waiver thereof, or limit or impair the Bank’s right to take any
action or to exercise any right or remedy hereunder, without notice or demand,
or prejudice the Bank’s rights as against the Pledgor in any respect.

 

11.          Assignment. Any successor or assignee Bank permitted under the Loan
Agreement shall be entitled to the benefits of this Agreement.

 

12.          Lien Absolute. All rights of the Bank hereunder, and all
obligations of the Pledgor hereunder, shall be absolute and unconditional
irrespective of:

 

(a)          any lack of validity or enforceability of the Loan Agreement, any
other Loan Document, or any other agreement or instrument governing or
evidencing any Secured Obligations;

 

(b)          any change in the time, manner or place of payment of, or in any
other term of, all or any part of the Secured Obligations, or any other
amendment or waiver of or any consent to any departure from the Loan Agreement,
any other Loan Document, or any other agreement or instrument governing or
evidencing any Secured Obligations;

 

(c)          any exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to departure from any guaranty,
for all or any of the Secured Obligations; or

 

(d)          any other circumstance that might otherwise constitute a defense
available to, or a discharge of, the Pledgor other than payment in full of the
Secured Obligations (other than contingent indemnification obligations).

 

13.          Release. The Pledgor consents and agrees that the Bank may at any
time, or from time to time, in its discretion (a) renew, extend or change the
time of payment, and/or the manner, place or terms of payment of all or any part
of the Secured Obligations (subject to the terms and conditions of the
applicable Loan Document relating to amendments or modifications thereof) and
(b) exchange, release and/or surrender all or any of the Pledged Collateral, or
any part thereof, by whomsoever deposited, which is now or may hereafter be held
by the Bank in connection with all or any of the Secured Obligations, all in
such manner and upon such terms as the Bank may deem proper, and without notice
to or further assent from the Pledgor, it being hereby agreed that the Pledgor
shall be and remain bound under this Agreement, irrespective of the existence,
value or condition of any of the Pledged Collateral, and notwithstanding any
such change, exchange, settlement, compromise, surrender, release, renewal or
extension, and notwithstanding also that the Secured Obligations may, at any
time exceed the aggregate principal amount thereof set forth in the Loan
Agreement, or any other agreement governing any Secured Obligations. The Pledgor
hereby waives notice of acceptance of this Agreement, and also presentment,
demand, protest and notice of dishonor of any and all of the Secured
Obligations, and promptness in commencing suit against any party hereto or
liable hereon, and in giving any notice to or of making any claim or demand
hereunder upon the Pledgor. No act or omission of any kind on the Bank’s part
shall in any event affect or impair this Agreement.

 

Pledge Agreement

 

  

14.          Indemnification. The Pledgor hereby agrees to indemnify the Bank
(and its successors, assigns, agents and employees) and hold the Bank harmless
(and its successors, assigns, agents and employees), in accordance with Section
23 of the Loan Agreement.

 

15.          Reinstatement. This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against the
Pledgor for liquidation or reorganization, should the Pledgor become insolvent
or make an assignment for the benefit of creditors or should a receiver or
trustee be appointed for all or any significant part of the Pledgor’s assets,
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment and performance of the Secured Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned, and in any such case, the Secured Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

 

16.          Miscellaneous.

 

(a)          The Pledgor agrees to reimburse the Bank for any reasonable costs
and out-of-pocket expenses (including reasonable attorneys’ fees) paid or
incurred by the Bank in connection with the collection and enforcement of any of
its rights, remedies, powers or privileges under this Agreement or the
transactions contemplated hereby.

 

(b)          The Bank may execute any of its duties hereunder by or through
agents or employees and shall be entitled to advice of counsel concerning all
matters pertaining to its duties hereunder. Neither the Bank nor any of its
officers, directors, employees, agents or counsel shall be liable for any action
lawfully taken or omitted to be taken by it or them hereunder or in connection
herewith, except for its or their own gross negligence, bad faith or willful
misconduct.

 

(c)          This Agreement shall be binding upon the Pledgor and its successors
and assigns, and shall inure to the benefit of, and be enforceable by, the Bank
and its successors and assigns permitted under the Loan Agreement; provided,
that the Pledgor shall have no right to assign its rights or delegate its
obligations hereunder or any interest herein without the prior written consent
of the Bank. None of the terms or provisions of this Agreement may be waived,
altered, modified or amended except in writing duly signed for and on behalf of
the Bank and the Pledgor.

 

(d)          At any time and from time to time upon request of the Bank, and at
the sole expense of the Pledgor, the Pledgor shall promptly and duly execute,
acknowledge and deliver any and all such further instruments and documents and
take such further action as the Bank may reasonably deem desirable to obtain the
full benefit of this Agreement and of the rights and powers herein granted.

 

Pledge Agreement

 

  

(e)          In taking any action hereunder, the Bank shall be entitled to the
benefit of all of the provisions contained in the Loan Agreement and in all
other Loan Documents.

 

(f)          This Agreement shall terminate upon the Termination Date unless
terminated prior to such date upon agreement of the parties hereto.

 

(g)          Without having any obligation to do so, the Bank may perform or pay
any obligation which the Pledgor has agreed to perform or pay in this Agreement
and the Pledgor shall reimburse the Bank for any amounts paid by the Bank on its
behalf pursuant to this subsection (g).

 

(h)          The Pledgor irrevocably authorizes the Bank at any time and from
time to time in the sole discretion of the Bank and irrevocably appoints the
Bank as its attorney in fact (i) to execute on behalf of the Pledgor as debtor
and to file financing statements necessary or desirable in the Bank’s sole
discretion to perfect and to maintain the perfection and priority of the Bank’s
security interest in the Pledged Collateral, (ii) to indorse and collect any
cash proceeds of the Pledged Collateral, (iii) to file a carbon, photographic or
other reproduction of this Agreement or any financing statement with respect to
the Pledged Collateral as a financing statement and to file any other financing
statement or amendment of a financing statement (which does not add new
collateral or add a debtor) in such offices as the Bank in its sole discretion
deems necessary or desirable to perfect and to maintain the perfection and
priority of the Bank’s security interest in the Pledged Collateral, (iv)
[reserved], (v) to apply the proceeds of any Pledged Collateral received by the
Bank to the Secured Obligations as provided in Section 9, (vi) to discharge past
due taxes, assessments, charges, fees or liens on the Pledged Collateral and
(vii) to take any and all appropriate action and to execute and deliver any and
all documents and instruments that may be necessary or desirable to accomplish
the purpose of this Agreement and the other Loan Documents and the Pledgor
agrees to reimburse the Bank on demand for any payment made or any expense
incurred by the Bank in connection therewith, provided that this authorization
shall not relieve the Pledgor of any of its obligations under this Agreement.
Notwithstanding the foregoing, the Bank’s ability to exercise the rights
contained in clauses (ii), (v) and (vi) of this subsection (h) shall be subject
to the following: such rights shall be enforceable (A) twenty (20) Business Days
following any demand for payment under the Demand Loan Agreement that is not
honored, (C) immediately upon the occurrence of the Maturity Date under the
Demand Loan Agreement or the Revolving Loan Agreement and the failure by the
Pledgor to repay in full all outstanding Secured Obligations on the Maturity
Date, and (D) immediately during the existence of an Event of Default under the
Demand Loan Agreement or the Revolving Loan Agreement. This power of attorney is
coupled with an interest and given by way of security to secure the performance
of the obligations of the Pledgor hereunder.

 

Pledge Agreement

 

  

17.         Severability. If for any reason any provision or provisions hereof
are determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or affect those portions of this
Agreement which are valid.

 

18.         Notices. Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other party, or whenever any of the parties desires to give or
serve upon any other a communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and either shall be delivered in accordance with the
provisions of the Loan Agreement, addressed as follows:

 

(a)          If to the Bank, at

 

CIBC Bank USA
120 S. LaSalle Street
Chicago, Illinois 60603
Attn: Rob Dmowski
E-Mail: robert.dmowski@cibc.com

 

with a copy to:

 

Mayer Brown LLP
71 S. Wacker Drive
Chicago, Illinois 60606
Attn: Zac Barnett
E-Mail: zbarnett@mayerbrown.com

 

(b)          If to Pledgor, at

 

Runway Growth Credit Fund Inc.

205 N. Michigan Avenue, Suite 4200

Chicago, Illinois 60601

Attn: Thomas Raterman

E-Mail: tr@runwaygrowth.com

 

with a copy to:

 

Eversheds Sutherland LLP

700 6th Street NW

Washington, DC 20001

Attn: R. Christian Walker 

E-Mail: christianwalker@eversheds-sutherland.com

 

Pledge Agreement

 

  

or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice. Every notice, demand, request,
consent, approval, declaration or other communication hereunder shall be deemed
to have been duly given or served (i) if served in person, upon acceptance or
refusal of delivery, (ii) if mailed by certified or registered mail, return
receipt requested, postage prepaid, on the third (3rd) day following the day
such notice is deposited in any post office station or letter box, (iii) if sent
via facsimile or electronic mail, upon receipt by the intended recipient at the
applicable facsimile number or electronic mail address, or (iv) if sent by
recognized overnight courier, on the first (1st) day following the day such
notice is delivered to such carrier, except that notice of change of address
shall be effective only upon receipt. Failure or delay in delivering copies of
any notice, demand, request, consent, approval, declaration or other
communication to the persons designated above to receive copies shall in no way
adversely affect the effectiveness of such notice, demand, request, consent,
approval, declaration or other communication.

 

19.         Section Titles. The Section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.

 

20.         Counterparts. This Agreement may be executed in any number of
counterparts, which shall, collectively and separately, constitute one
Agreement. Delivery of an executed counterpart by facsimile transmission or by
electronic mail shall be as effective as delivery of a manually executed
counterpart thereof.

 

21.         Governing Law. This Agreement shall be delivered and accepted in and
shall be deemed to be contracts made under and governed by the internal laws of
the State of New York applicable to contracts made and to be performed entirely
within such state. The State of New York shall be deemed to be the CIBC Bank
USA’s “jurisdiction” for purposes of Section 9-304 of the UCC.

 

22.         FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT, MAY BE
BROUGHT AND MAINTAINED IN THE COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED THAT
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE BANK FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION. THE
PLEDGOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE. THE PLEDGOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT
THE STATE OF ILLINOIS. THE PLEDGOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

Pledge Agreement

 

  

23.         WAIVER OF JURY TRIAL. THE BANK AND THE PLEDGOR, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, AND EACH
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE BANK GRANTING ANY
FINANCIAL ACCOMMODATION TO THE PLEDGOR.

 

[SIGNATURE PAGE FOLLOWS]

 

Pledge Agreement

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed as of the date first written above.

 

PLEDGOR:

 

  RUNWAY GROWTH CREDIT FUND INC., a
Maryland corporation         By: /s/ Thomas B. Raterman   Name: Thomas B.
Raterman   Title: Chief Financial Officer, Treasurer and Secretary

 

Pledge Agreement

 

 

ACCEPTED AND ACKNOWLEDGED   AS OF THE DATE FIRST WRITTEN ABOVE:       BANK:    
  CIBC BANK USA         By: /s/ Rob Dmowski   Name: Rob Dmowski   Title:
Associate Managing Director  

 

Pledge Agreement

 

 

Exhibit A

 

  Runway Growth
Credit Fund Inc.     Jurisdiction of organization: Maryland     Chief Executive
Office:

205 N. Michigan Avenue, Suite 4200

Chicago, Illinois 60601

    Organizational ID #: D16739237

 

Exhibit A - 1

 